            Case 1:18-cv-10936-JSR Document 59 Filed 01/03/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MARTIN TROTT and CHRISTOPHER SMITH,
as Joint Official Liquidators and Foreign
                                                               Civil Action No. 1:18-cv-10936-JSR
Representatives of PLATINUM PARTNERS
VALUE ARBITRAGE FUND L.P. (in Official
Liquidation), et ano.,
                                                                 ORDER FOR ADMISSION
                                                                    PRO HAC VICE
                                        Plaintiffs,

             - against -

PLATINUM MANAGEMENT (NY) LLC, et al.,

                                        Defendants.



          The motion of Peter R. Jarvis, for admission to practice pro hac vice in the above-

captioned action is granted.

          Applicant has declared that he is a member in good standing of the bar(s) of the state(s)

of New York, Alaska, California, Washington, and Oregon; and that his contact information is as

follows:

          Applicant's Name:     Peter R. Jarvis

          Firm Name:            Holland & Knight LLP

          Address:              2300 U.S. Bancorp Tower, 111 S.W. Fifth Avenue

          City/State/Zip:       Portland, Oregon 97204

          Telephone/Fax:        (503) 243-2300 / (503) 241-8014

Applicant having requested admission pro hac vice to appear for all purposes as counsel for

Plaintiffs Martin Trott and Christopher Smith, as Joint Official Liquidators and Foreign

Representatives of Platinum Partners Value Arbitrate Fund, L.P. (in Official Liquidation) and

Platinum Partners Value Arbitrage Fund L.P. (in Official Liquidation) in the above entitled

action;
          Case 1:18-cv-10936-JSR Document 59 Filed 01/03/19 Page 2 of 2




       IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac vice in the

above-captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.




Dated:____________________                     ___________________________________
                                                United States District / Magistrate Judge
